Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (“Agreement”) is entered into by
and between Michael Cortino (“Cortino”) and Papa John’s USA, Inc., its parent,
Papa John’s International, Inc. and all of their subsidiary and affiliated
corporations, as well as their respective directors, officers, successors,
shareholders, assigns, attorneys, agents, representatives and employees (all of
which, are hereafter collectively referred to as “Papa John’s”).

RECITALS:

A.            Cortino is currently employed by Papa John’s in the capacity of
Senior Vice President, Domestic Operations.

B.            The parties have mutually agreed to separate his employment from
Papa John’s, effective January 28, 2007 (“Separation Date”).

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, Cortino and Papa John’s agree as follows:

1.             As adequate and good consideration, Company agrees to provide
Cortino with the following:

a.             A bonus payment for 2006 performance in the gross amount of Two
Hundred Thirty-three Thousand Four Hundred Thirty-seven Dollars and Twenty-two
Cents ($233,437.22), less all applicable withholdings. This payment shall be
paid in a lump sum within 3 business days after the revocation period set forth
in Paragraph 5.d. has expired.

b.             An additional payment in the gross amount of One Hundred Thirteen
Thousand, Two Hundred Thirty-three Dollars and Thirty-four Cents ($113,233.34),
less all applicable withholdings. This payment shall be paid in a lump sum
within 3 business days after the revocation period set forth in Paragraph 5.d.
has expired.

c.             Should Cortino elect COBRA continuation coverage for any family
health or dental benefits provided by Papa John’s, Papa John’s will pay
Cortino’s COBRA premiums for a period of twelve (12) months, through January
2008. Papa John’s will pay any COBRA premiums directly to the appropriate payee.

Page 1 of 9


--------------------------------------------------------------------------------


d.             Papa John’s will review, consider and decide whether Cortino may
re-enter, or directly or indirectly have any involvement in the Papa John’s
system in the future, whether as a franchisee, operating partner, franchisee
employee, franchisee agent, or representative, or work for or assist any entity
representing the interests of franchisees, whether as an employee, consultant,
agent or otherwise. Cortino agrees that such decision is in the sole discretion
and authority of Papa John’s and agrees to abide by its decision, which shall
not be subject to review.

2.             Adequate Consideration. Cortino agrees the consideration he is
receiving hereunder is fair and adequate to warrant enforcement of the terms and
conditions contained in this Agreement including, without limitation, the
General Release set forth in Paragraph 4 and the specific release set forth in
Paragraphs 5 and 10, and the non-competition and non-solicitation provisions set
forth in Paragraphs 6 and 7 therein.

3.             Retention of Benefits. All benefits cease effective as of the
Separation Date set forth above; provided, however, any amounts held in trust in
the Papa John’s International, Inc. Deferred Compensation Plan and the Papa
John’s International, Inc. 401(k) Plan for the benefit of Cortino shall continue
to be held in trust for Cortino within the parameters of the existing plan. In
addition, any vested stock options held by Cortino shall remain exercisable
pursuant to the terms of the Papa John’s International, Inc. 1999 Team Member
Stock Ownership Plan, under which such options were issued. It is expressly
understood and agreed that Papa John’s will not make any contributions to the
401(k) Plan on Cortino’s behalf following his Separation Date. Cortino will be
eligible for COBRA benefits to the extent required by law.

4.             General Release. In exchange for the specific consideration
received in Paragraph 1.a., l.b., and 1.c. above, which Cortino specifically
acknowledges and agrees he is not otherwise entitled to receive, Cortino fully
and forever releases, acquits, holds harmless and discharges Papa John’s from
liability for any and all claims, demands, actions and causes of action,
charges, obligations, costs or expenses of any nature which Cortino now has or
may have against them, and any other event, encounter, conversation, action,
contact or communication arising out of Cortino’s employment with Papa John’s.
Any and all facts, circumstances and events arising out of Cortino’s employment
with Papa John’s occurring prior to the signing of this Agreement cannot be used
by Cortino to impose liability on Papa John’s in any future proceeding against
Papa John’s. This Release includes, but is not limited to, the release of any
and all claims or charges of discrimination filed, or which could have been
filed, against Papa John’s by Cortino with the federal courts, Kentucky state
courts, other state courts, the Equal Employment Opportunity Commission, the
United States Department of Labor, the Kentucky Labor Cabinet, the Kentucky
Commission on Human Rights, or any other state or local civil rights agency;
claims or suits under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et
seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the
Civil Rights Act of 1991, P.L. 102-166; the Civil Rights Act of 1866, 42 U.S.C.
§ 1981; the National Labor Relations Act, as amended, 29 U.S.C. § 151 et seq.;
the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.; State of
Kentucky handicap/disability discrimination laws; the Family and Medical Leave

Page 2 of 9


--------------------------------------------------------------------------------


Act of 1993, 29 U.S.C. § 2601 et seq.; State of Kentucky family and
medical/parental leave laws; the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq.; The Federal Rehabilitation Act of 1973, 29
U.S.C. § 701 et seq.; State of Kentucky civil/human rights law; State Kentucky
equal opportunity laws; State of Kentucky wage/hour laws; State of Kentucky
workers’ compensation laws; the Age Discrimination in Employment Act of 1967, 29
U.S.C. §§ 621-634, as amended by the Older Workers’ Benefit Protection Act, P.L.
101-433; and any other claims of employment discrimination, retaliation,
intentional infliction of emotional distress, defamation, invasion of privacy,
tortious interference with contractual relations, wrongful separation, outrage,
promissory estoppel, claims or demands arising under either express or implied
contract, breach of contract, tort, public policy, the common law, or any
federal, state or local statute, ordinance, regulation or constitutional
provision, or other liabilities, suits, union grievances, debts, claims for back
pay, front pay, compensatory or punitive damages, actual damages, consequential
damages, emotional distress, damages for humiliation and embarrassment,
contractual damages, injunctive relief, severance pay, costs, reinstatement,
attorneys’ fees, commissions, bonuses, incentive compensation plans, vacation
pay, pension benefits or payment or reimbursement under any health insurance or
other employee benefit plan, insurance premiums or other sums of money,
grievances, expenses, demands, controversies of every kind and description,
whether liquidated or unliquidated, known or unknown, contingent or otherwise
and whether specifically mentioned or not, that Cortino now has or has had or
which may exist or might be claimed to exist at or prior to the date of this
Agreement against Papa John’s. Cortino specifically waives any claim or right to
assert that any cause of action, alleged cause of action/claim, charge or demand
has been, through oversight or error, intentionally or unintentionally, omitted
from this Agreement. Cortino specifically acknowledges that by signing this
Agreement, he will not receive, and is not entitled to receipt of, any
additional 401(k) benefit contributions, bonuses, or stock option grants from
Papa John’s, other than as set forth in this Agreement.

5.             Specific Release Of Age Claims.

a.             Cortino agrees that in exchange for the consideration received
from Papa John’s described in Paragraphs 1 through 3 of this Agreement (to which
Cortino agrees he is not otherwise entitled), that this Agreement constitutes a
knowing and voluntary release and waiver of all rights or claims Cortino may
have against Papa John’s including, but not limited to, all rights or claims
arising under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§
621-634, as amended by the Older Workers’ Benefit Protection Act, P.L. 101-433
(“ADEA”), including, but not limited to, all claims of age discrimination in
employment and all claims of retaliation in violation of the ADEA and any state
statute or local ordinance barring age discrimination.

b.             Papa John’s and Cortino agree that, by entering into this
Agreement, Cortino does not waive rights or claims that may arise after the date
this Agreement is executed.

c.             Cortino represents and warrants that Papa John’s advised Cortino
in writing to consult with an attorney prior to executing this Agreement and
that Cortino in fact did

Page 3 of 9


--------------------------------------------------------------------------------


have the opportunity to consult with an attorney. Cortino further represents and
warrants that Papa John’s provided him a period of at least twenty-one (21) days
in which to consider this Agreement before executing this Agreement.

d.             Papa John’s and Cortino agree that, for a period of seven (7)
days following the execution of this Agreement, Cortino has the right to revoke
this Agreement, and Papa John’s and Cortino further agree that this Agreement
shall not become effective or enforceable until the revocation period of seven
(7) days has expired. Cortino agrees that he will submit written notice of any
revocation of this Agreement to Papa John’s General Counsel.

e.             Cortino agrees that if he executes this Agreement at any time
prior to the end of the period that Papa John’s provided him in which to
consider this Agreement, such early execution was a knowing and voluntary waiver
of his right to consider this Agreement for at least twenty-one (21) days, and
was due to his desire to immediately receive consideration provided hereunder
and his belief that he had ample time in which to consider and understand this
Agreement, and in which to review this Agreement with an attorney.

6.             Agreement Not to Work for a Competitor in the Restaurant/Food
Service Business. Cortino agrees that for a period of three (3) years following
his Separation Date, he will not directly or indirectly compete with Papa John’s
or engage in, be employed by, render any service to or act in connection with
any person, partnership, limited liability company, corporation or other entity
that owns, operates, manages, franchises or licenses any business that (i) sells
pizza or other non-pizza products (excluding soft drinks) that are the same or
similar to those sold by Papa John’s restaurants on a delivery or carry-out
basis, including, without limitation, business formats such as Yum, Domino’s,
Mr. Gatti’s, Little Caesars; or (ii) derives 20% or more of its gross revenue,
or any of its subsidiaries, at the retail level from the sale of pre-cooked,
ready-to-eat food products on a delivery basis (“Competitive Business”). Cortino
further agrees that he will not directly or indirectly engage in any such
Competitive Business, directly or indirectly, as an individual, partner, member,
shareholder, director, officer, principal, agent, employee, consultant, or in
any other relationship or capacity; provided that the purchase of a publicly
traded security of a corporation engaged in such business or service shall not
in itself be deemed violative of this Section, so long as he does not own,
directly or indirectly, more than 1% of the securities of such corporation.

7.             Agreement Not to Solicit the Hiring of Papa John’s Employees.
Cortino agrees that for a period of three (3) years following his Separation
Date, he will not, directly or indirectly, hire, solicit or facilitate the
hiring or solicitation of any current or future Papa John’s corporate or
franchisee employee to work as an employee, consultant, agent or representative
of Cortino or any other person or entity regardless of whether Cortino has any
personal or business relationship with that person or entity.

8.             Waiver of Re-employment. Cortino is eligible for rehire with Papa
John’s. However, Cortino recognizes that by signing this Agreement, he waives
and releases any right to

Page 4 of 9


--------------------------------------------------------------------------------


re-employment or reinstatement with Papa John’s, and agrees that Papa John’s is
not under any obligation to employ, reemploy or reinstate him in the future.

9.             Representation of Claims. Cortino represents that he has not
filed any complaint or charges against Papa John’s with any local, state or
federal court, agency or board, based on events occurring prior to and including
the date of the signing of this Agreement.

10.           Complete Release. It is Cortino’s specific intent and purpose to
release and discharge Papa John’s from liability for any and all claims,
employment discrimination charges, and causes of action of any kind or nature
whatsoever arising out of Cortino’s employment with Papa John’s, whether known
or unknown, and whether specifically mentioned or not, which may exist or might
be claimed to exist at or prior to the date hereof, and specifically waives any
claim or right to assert that any cause of action or alleged cause of action or
charge arising out of his employment with Papa John’s has been, through
oversight or error, intentionally or unintentionally, omitted from this
Agreement.

It is Papa John’s specific intent and purpose to release and discharge Cortino
from liability for any and all claims and causes of action of any kind or nature
whatsoever arising out of Cortino’s employment with Papa John’s, whether known
or unknown, and whether specifically mentioned or not, which may exist or might
be claimed to exist at or prior to the date hereof, and specifically waives any
claim or right to assert that any cause of action or alleged cause of action or
charge arising out of his employment with Papa John’s has been, through
oversight or error, intentionally or unintentionally, omitted from this
Agreement.

11.           Tax Responsibility. Cortino is advised that Papa John’s will be
reporting the existence of this Agreement to the appropriate taxing authorities.
Cortino understands and agrees that he is responsible for the payment of all
federal, state and local taxes related to his receipt of any and all income
pursuant to this Agreement. Cortino further understands and agrees that he will
be responsible for his personal tax liability, including any penalties,
assessments or interest, arising out of income derived from this Agreement.
Cortino further understands and agrees that he will defend and indemnify Papa
John’s for any tax liability or penalty assessed against Papa John’s as a result
of income received by Cortino under this Agreement, and will solely bear all
costs, including penalties, associated with such assessment.

12.           Non-Participation. Cortino agrees to cooperate fully with Papa
John’s in all its business dealings and make himself available to Papa John’s
for participating in all business and/or legal proceedings, as needed by Papa
John’s. Cortino further specifically represents and agrees that unless required
by law, he will not in the future testify or participate in any way adverse to
Papa John’s in any claims filed against Papa John’s by any other governmental
agency(ies), association(s), business(es), organization(s), entity(ies) or
individual(s) or governmental agency(ies) in any local, state or federal court
or any actions before any local, state or federal agency or board, based upon
any events or facts occurring prior to and including the date of the signing of
this Agreement; provided, however, that notice of receipt of such discovery
request, judicial order or subpoena shall be immediately communicated (within
two business

Page 5 of 9


--------------------------------------------------------------------------------


days) to Papa John’s General Counsel, telephonically, and confirmed immediately
thereafter in writing so that Papa John’s will have the opportunity to intervene
to assert what rights it may have in non-disclosure prior to Cortino’s response
to the discovery request, order or subpoena.

13.           Confidentiality. Cortino expressly warrants that he will not
discuss either this agreement, or the substance or specifics of the discussions
giving rise to this agreement, except as follows: (i) to the extent necessary to
report income to appropriate taxing authorities; (ii) to communicate with his
attorney or agent as necessary for obtaining legal and/or financial planning
advice (in which case his attorney or agent shall be advised of the need to keep
such information confidential); (iii) in response to any order of a court of
competent jurisdiction or in response to a legitimate discovery request pursuant
to established Rules of Civil Procedure; and (iv) in response to an order,
subpoena, deposition notice, or any other discovery request issued by or through
a state or federal court or governmental agency; provided, however, that notice
of receipt of such discovery request, judicial order or subpoena shall be
immediately communicated (within two business days) to Papa John’s General
Counsel, telephonically, and confirmed immediately thereafter in writing so that
Papa John’s will have the opportunity to intervene to assert what rights it may
have in non-disclosure prior to Cortino’s response to the discovery request,
order or subpoena. Cortino understands and acknowledges that this agreement may
be filed or the existence of this agreement may be disclosed by Papa John’s with
the appropriate authorities in connection with Papa John’s obligations either as
a publicly traded company, or otherwise.

14.           Non-Disclosure of Confidential, Proprietary or Trade Secret
Information. Cortino also acknowledges that disclosure by him of any
confidential, proprietary or trade secret information of Papa John’s would put
Papa John’s at a competitive disadvantage in the marketplace. Therefore, Cortino
agrees not to misappropriate, disclose to any person or entity, or to use at any
time, any confidential, proprietary or trade secret information of Papa John’s.
Confidential, proprietary or trade secret information includes, but is not
limited to, any matters of a business nature, such as information regarding
short and long-term business plans and goals, strategies, product plans,
marketing plans, financial information, technical manufacturing information,
production schedules, production processes, employee personnel and medical
records, employee training and development materials and processes, customer
lists, pricing plans, and research and development plans. Cortino also
acknowledges that any information he has obtained and/or might obtain is
protected from disclosure by the attorney-client privilege, and he acknowledges
that he is obligated not to disclose such information at any time in the future.

15.           Breach of Confidentiality Damages. Cortino agrees the foregoing
confidentiality/non-disclosure provisions are material elements of this
Agreement and are consideration for Papa John’s entering into this Agreement. No
action of Papa John’s shall be taken as a waiver of its right to insist that
Cortino abide by the confidentiality/non-disclosure terms of this Agreement
unless such waiver is in writing, specifically waiving such rights and is signed
by the above-referenced General Counsel for Papa John’s.

Page 6 of 9


--------------------------------------------------------------------------------


16.           Non-Disparagement.

a.             Cortino. Cortino agrees that he will not do or say anything that
a reasonable person would expect to diminish or constrain the good will and good
reputation of Papa John’s, its products and/or services, as well as Nigel
Travis, William Van Epps and John H. Schnatter and their immediate families.
Cortino agrees that he will not disparage or seek to injure the reputation of
Papa John’s, which includes, but is not limited to, refraining from making
negative statements about Papa John’s, its strategies, methods of doing
business, personnel, the effectiveness of their business policies and practices
and the quality of any of their products, services or personnel. Nothing in this
paragraph shall be construed to prohibit Cortino from testifying truthfully with
respect to his opinions and beliefs concerning his experiences at Papa John’s if
called as a witness in some other proceeding.

b.             Company. Papa John’s agrees that neither it nor any of its Chief
Officers will do or say anything that a reasonable person would expect to
disparage Cortino or his employment-related job skills or job performance.
Nothing in this paragraph shall be construed to prohibit Papa John’s or any of
its officers from testifying truthfully with respect to its/their opinions and
beliefs concerning their experiences if called as a witness in some other
proceeding.

17.           Consequences of Cortino’s Breach of this Agreement. The parties
agree that damages for breaching this Agreement are difficult to calculate and
not readily ascertainable. Upon breach of numerical paragraphs 6, 7, 13, 14, 15
or 16 of this Agreement, Papa John’s shall be entitled to liquidated damages
from Cortino in an amount of at least One Hundred Fifty Thousand Dollars
($150,000.00) or Papa John’s actual damages, whichever is greater. Cortino also
agrees that if he breaches paragraphs 6, 7, 13, 14, 15 or 16 at any time, Papa
John’s may not have an adequate remedy at law, and Papa John’s will be entitled
to any injunctive relief deemed appropriate by a court of competent jurisdiction
sitting in equity, and Papa John’s shall be entitled to any attorneys’ fees
expended enforcing the terms of this Agreement.

18.           Non-Admission. Each party understands that this Agreement is not
an admission of liability or wrongdoing by the other.

19.           Complete Agreement. This Agreement constitutes the entire
agreement between the parties and supersedes any and all prior or
contemporaneous, oral or written agreements or understandings between the
parties. No representation, promise, inducement or statement of intention has
been made by Papa John’s that is not embodied in this Agreement. No party shall
be bound by, or liable for, any alleged representation, promise, inducement, or
statement of intention not contained in this Agreement. This Agreement cannot be
amended, modified, or supplemented in any respect except by subsequent written
agreement signed by all parties to this Agreement.

Page 7 of 9


--------------------------------------------------------------------------------


20.           Legal Rights. Cortino and Papa John’s agree that no release,
waiver or other promise set forth in this Agreement shall be construed to
prohibit either party from enforcing the terms of this Agreement in a court of
competent jurisdiction. Furthermore, failure by either party at any time and in
its discretion to insist upon strict compliance with any provision of this
Agreement shall not be construed as a waiver of such party’s right to insist
upon strict compliance with such provision in the future. Should it be held at
any time by a court of competent jurisdiction that any of the obligations,
covenants or agreements set forth in this Agreement are illegal, invalid or
unenforceable, the validity of the remaining parts, terms, or provisions shall
not be affected thereby and any illegal, invalid or unenforceable parts, terms
or provisions shall be deemed not to be a part of this Agreement.

21.           Choice of Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the Commonwealth of Kentucky. Cortino consents to
the exclusive jurisdiction of courts located in Kentucky, agreeing to waive any
argument of lack of personal jurisdiction or forum non conveniens with respect
to any claim or controversy arising out of or relating to this Agreement or
Cortino’s employment with Papa John’s.

22.           Not Valid Unless Signed by Both Parties. This Agreement is not
valid unless signed by both parties hereto.

/s/ Michael Cortino

 

MICHAEL CORTINO

 

COMMONWEALTH OF KENTUCKY

)

 

: SS

COUNTY OF JEFFERSON

)

 

ACKNOWLEDGED, SUBSCRIBED AND SWORN to before me by Michael Cortino, as his free
act and deed, this 27th day of January, 2007.

My Commission Expires: August 13, 2010

/s/ Kimberly A. Winebrenner

 

Notary Public

 

 

 

PAPA JOHN’S USA, INC.

 

 

 

By:

/s/ Richard J. Emmett

 

Title:

Senior Vice President & General Counsel

 

Page 8 of 9


--------------------------------------------------------------------------------


 

COMMONWEALTH OF KENTUCKY

)

 

: SS

COUNTY OF JEFFERSON

)

 

ACKNOWLEDGED, SUBSCRIBED AND SWORN to before me by Richard J. Emmett on behalf
of Papa John’s USA, Inc., this 27th day of January, 2007.

My Commission Expires: August 13, 2010

/s/ Kimberly A. Winebrenner

 

Notary Public

 

Page 9 of 9


--------------------------------------------------------------------------------